EXHIBIT 10.3
AMENDED AND RESTATED
INTUITIVE SURGICAL, INC. 2010 INCENTIVE AWARD PLAN


GLOBAL RESTRICTED STOCK UNIT GRANT NOTICE


Intuitive Surgical, Inc., a Delaware corporation (the “Company”), pursuant to
its Amended and Restated 2010 Incentive Award Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of Restricted Stock Units (the “RSUs”) set forth below. The RSUs are
subject to the terms and conditions set forth in this Global Restricted Stock
Unit Grant Notice (the “Grant Notice”) and the Global Restricted Stock Unit
Agreement (including any additional terms and conditions for Participant’s
country included in the appendix attached thereto) attached hereto as Exhibit A
(the “Agreement”) and the Plan, which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in the Grant Notice and the Agreement.
Grant Number
        
Participant:
        
Grant Date:
        
Number of RSUs:
        
Type of Shares Issuable:
        
Vesting Schedule:
[ ], subject to the Participant’s continued service with the Company through
each applicable vesting date.

By Participant’s signature below, or by indicating acceptance of this award
through the Company’s online acceptance procedure (including online acceptance
through a third-party website authorized by the Company), Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Participant has reviewed the Agreement, the Plan and the Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing or accepting the Grant Notice and fully understands all provisions of
the Grant Notice, the Agreement and the Plan. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.
INTUITIVE SURGICAL, INC.
PARTICIPANT
By:
By:
Title:
Print Name



1
        
        

--------------------------------------------------------------------------------





EXHIBIT A
TO THE GLOBAL RESTRICTED STOCK UNIT GRANT NOTICE
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice
(this “Award”).
ARTICLE I.
GENERAL
1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.
1.2 Incorporation of Terms of Plan. The RSUs and the shares of Common Stock
(“Stock”) issued to Participant hereunder (“Shares”) are subject to the terms
and conditions set forth in this Agreement (including any additional terms and
conditions for Participant’s country set forth in the appendix attached hereto
(the “Appendix”)) and the Plan, which is incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK UNITS
2.1 Award of RSUs.
(a) Effective as of the grant date set forth in the Grant Notice (the “Grant
Date”), the Company has granted to Participant the number of RSUs set forth in
the Grant Notice, upon the terms and conditions set forth in the Grant Notice,
the Plan and this Agreement, subject to adjustment as provided in Section 13.2
of the Plan. Each RSU represents the right to receive one Share or, at the
option of the Company, an amount of cash as set forth in Section 2.3(b), in
either case, at the times and subject to the conditions set forth herein.
However, unless and until the RSUs have vested, Participant will have no right
to the payment of any Shares subject thereto. Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.
2.2 Vesting of RSUs.
(a) Subject to Participant’s continued employment with or service to the Company
or an Affiliate on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice.
(b) In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all RSUs granted under this Agreement which have not vested or do not vest
on or prior to the date on which such Termination of Service occurs, and
Participant’s rights in any such RSUs which are not so vested shall lapse and
expire. For purposes of the
2
        
        

--------------------------------------------------------------------------------



RSUs, a Termination of Service will be deemed to have occurred as of the date
Participant is no longer actively providing services to the Company or any
Affiliate (regardless of the reason for such Termination of Service and whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or otherwise rendering services, or
the terms of Participant’s employment or other service agreement, if any).
Participant’s employment or service relationship will not be extended by any
notice period (e.g., Participant’s period of service will not be extended by any
contractual notice period or period of “garden leave” or similar period mandated
under employment laws in the jurisdiction where Participant is employed or
otherwise rendering services, or the terms of Participant’s employment or other
service agreement, if any). Notwithstanding the forgoing, the Administrator
shall have exclusive discretion to determine when a Termination of Service has
occurred for purposes of the RSUs (including when Participant is no longer
considered to be actively providing services while on a leave of absence). In
the event of Participant’s leave of absence, vesting of the RSUs shall be
governed by the Company’s leave of absence policies, as may be amended from time
to time, and in accordance with applicable laws.
(c) Notwithstanding 2.2(a) hereof and the Grant Notice, but subject to 2.2(b)
hereof, vesting of the RSUs is also subject to acceleration under certain
circumstances following a Change of Control (as defined in the Intuitive
Surgical, Inc. Severance Plan (the “Severance Plan”)), in accordance with the
terms of the Severance Plan, as may be amended from time to time. The Severance
Plan can be found on the Company’s Infoweb. The terms of the Severance Plan
include that the Board has the discretionary authority to amend or terminate the
Severance Plan in any respect by resolution adopted by a two-thirds or greater
majority of the Board, unless a Change of Control has previously occurred. Any
changes to the terms of the Severance Plan properly approved by the Board shall
be binding on the RSUs being granted in the Grant Notice.
2.3 Distribution or Payment of RSUs.
(a) Unless otherwise indicated in this Agreement, Participant’s RSUs shall be
distributed in Shares (either in book-entry form or otherwise) or, at the option
of the Company, paid in an amount of cash as set forth in Section 2.3(b), in
either case, as soon as administratively practicable following the vesting of
the applicable RSU pursuant to Section 2.2, and, in any event, within sixty (60)
days following such vesting. Notwithstanding the foregoing, the Company may
delay a distribution or payment in settlement of RSUs if it reasonably
determines that such payment or distribution will violate securities laws or any
other applicable law, provided that such distribution or payment shall be made
at the earliest date at which the Company reasonably determines that the making
of such distribution or payment will not cause such violation, as required by
Treasury Regulation Section 1.409A-2(b)(7)(ii), and provided further that no
payment or distribution shall be delayed under this Section 2.3(a) if such delay
will result in a violation of Section 409A of the Code.
(b) In the event that the Company elects to make payment of Participant’s RSUs
in cash, the amount of cash payable with respect to each RSU shall be equal to
the Fair Market Value of a Share on the trading day immediately preceding the
applicable distribution or payment date set forth in Section 2.3(a). All
distributions made in Shares shall be made by the Company only in the form of
whole Shares. The Company, may, in its sole discretion round any fractional
shares up or down to the nearest whole Share or distribute the fractional Shares
in cash in an amount equal to the value of such fractional share determined
based on the Fair Market Value as of the trading day immediately preceding the
date of such distribution.
3
        
        

--------------------------------------------------------------------------------



2.4 Restrictions on Issuance / Compliance with Law. Notwithstanding any other
provision in the Plan or this Agreement, unless there is an available exemption
from registration, qualification or other legal requirement applicable to the
Shares, the Company shall not be required to issue any Shares to Participant
prior to the completion of any registration or qualification of the Shares under
any U.S. or non-U.S. local, state or federal securities or exchange control law
or under rulings or regulations of the U.S. Securities and Exchange Commission
(“SEC”) or of any other governmental body, or prior to obtaining any approval or
other clearance from any U.S. or non-U.S. local, state or federal governmental
agency, which registration, qualification or approval the Company shall, in its
absolutely discretion, deem necessary or advisable. Participant understands that
the Company is under no obligation to register or qualify the Shares with the
SEC or any state or non-U.S. securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, Participant agrees that the Company shall have unilateral
authority to amend this Agreement without Participant’s consent, to the extent
necessary to comply with securities or other laws applicable to the issuance of
Shares.
2.5 Tax Withholding. Notwithstanding any other provision of this Agreement:
(a) Regardless of any action the Company and/or the Affiliate employing or
otherwise retaining Participant (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the participation in the Plan and
legally applicable to Participant (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. Participant further acknowledges that
neither the Company nor the Employer (i) make any representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including but not limited to, the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; or (ii) commit to or are under any
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b) Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents at their discretion to satisfy their withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i) by requiring payment by cash or check made payable to the Company and/or the
Affiliate(s) with respect to which the withholding obligation arises; or
(ii) by the deduction of such amount from salary, wages or other compensation
payable to Participant;
(iii) with respect to any Tax-Related Items arising in connection with the
vesting and settlement of the RSUs, by withholding a net number of vested shares
of Stock otherwise issuable pursuant to the RSUs to satisfy the Tax-Related
Items;
4
        
        

--------------------------------------------------------------------------------



(iv) by withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization, without further consent); or
(v) in any combination of the foregoing, or any other method determined by the
Administrator to be in compliance with applicable laws.
(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other withholding rates, including maximum withholding rates in Participant’s
jurisdiction(s), in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested RSUs, notwithstanding that a number of
the Shares is held back solely for the purpose of paying Tax-Related Items.
(d) Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue and/or deliver Shares or proceeds from the sale of Shares, if Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items.
(e) In the event any tax withholding obligation arising in connection with the
RSUs will be satisfied under Section 2.5(b)(iv), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf (either through a voluntary sale or
mandatory sale, without further consent) a whole number of Shares from the
vested Shares then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation for Tax-Related Items and to remit the proceeds of
such sale to the Company or the Affiliate with respect to which the withholding
obligation arises. Participant’s acceptance of this Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described in this Section 2.5(e), including
the transactions described in the previous sentence, as applicable. The Company
may refuse to issue any Shares in settlement of the RSUs to Participant until
the foregoing tax withholding obligations are satisfied, provided that no
payment shall be delayed under this Section 2.5(e) if such delay will result in
a violation of Section 409A of the Code.
2.6 Nature of Grant. In accepting this Award, Participant acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;
5
        
        

--------------------------------------------------------------------------------



(d) Participant is voluntarily participating in the Plan;
(e) the RSUs and the Shares subject to the RSUs, and the income from and value
of same, are not intended to replace any pension rights or compensation;
(f) the RSUs and the Shares subject to the RSUs, and the income from and value
of same are not part of normal or expected compensation for purposes of, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
pension or retirement or welfare benefits or similar mandatory payments;
(g) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant’s Termination of Service (for
any reason whatsoever and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or
otherwise rendering services, or the terms of Participant’s employment or other
service agreement, if any);
(i) unless otherwise agreed with the Company, the RSUs and the Shares acquired
under the Plan, and the income from and value of same, are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of any Parent or Affiliate;
(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by
another company, nor to be exchanged, cashed out or substituted for in
connection with any corporate transaction affecting the Stock of the Company;
and
(k) neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
2.7 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.
ARTICLE III.
OTHER PROVISIONS
3.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules, in accordance with applicable laws. All actions taken and all
interpretations and
6
        
        

--------------------------------------------------------------------------------



determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to applicable law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
3.2 RSUs Not Transferable. The RSUs shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan, subject to the Intuitive
Surgical, Inc. Equity Domestic Relations Order Policy, effective July 1, 2014,
as may be amended from time to time.
3.3 Adjustments. To the extent permitted under applicable laws, the
Administrator may accelerate the vesting of all or a portion of the RSUs in such
circumstances as it, in its sole discretion, may determine. Participant
acknowledges that the RSUs and the Shares subject to the RSUs are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan, including Section 13.2 of the Plan.
3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or any equivalent non-U.S. postal service.
3.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
3.6 No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
3.7 Data Privacy. If Participant would like to participate in the Plan,
Participant will need to review the information provided in this Section 3.7
and, where applicable, declare consent to the processing and/or transfer of
personal data as described below.
(a) EEA+ Controller and Representative. If Participant is based in the European
Union, the European Economic Area or the United Kingdom (collectively “EEA+”),
Participant should note that the Company, with its registered address at 1266
Kifer Road, Sunnyvale, California 94086, United States of America, is the
controller responsible for the processing of Participant’s personal data in
connection with the Agreement and the Plan. The Company’s representative in the
EEA+ is Intuitive SAS, 11 avenue de Canteranne, 33500 Pessac, France.
(b) Data Collection and Usage. The Company collects, uses and otherwise
processes certain personal data about Participant, including but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Stock or directorships held in the Company, details
of all RSUs granted under the Plan or other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor,
which the Company receives from
7
        
        

--------------------------------------------------------------------------------



Participant, the Employer or otherwise in connection with this Agreement or the
Plan (“Data”), for the legitimate purposes of implementing, administering and
managing the Plan and allocating shares of Stock pursuant to the Plan.
If Participant is based in the EEA+, the legal basis, where required, for the
processing of Data by the Company is the necessity of the Data processing for
the Company’s performance of its obligations under the Plan, and where
applicable, the Company’s legitimate interest of complying with contractual or
other statutory obligations to which it is subject.
If Participant is based outside of the EEA+, the Company’s legal basis for the
processing of Data is Participant’s consent, as further described below.
(c) Stock Plan Administration Service Providers: The Company transfers Data to
E*TRADE Financial Services, Inc. and certain of its affiliated companies (the
“Designated Broker”), an independent service provider based in the United
States, which is assisting the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share Data with such other provider serving in a similar
manner. The Designated Broker may open an account for Participant to receive and
trade Shares acquired under the Plan. Participant may be asked to agree on
separate terms and data processing practices with the Designated Broker, with
such agreement being a condition to the ability to participate in the Plan.
(d) International Data Transfers: The Company and the Designated Broker are
based in the United States, which means that it will be necessary for Data to be
transferred to, and processed in, the United States. Participant should note
that his or her country may have enacted data privacy laws that are different
from the United States. For example, Participant understands and acknowledges
that the United States is not subject to an unlimited adequacy finding by the
European Commission and that Participant’s Data may not have an equivalent level
of protection as compared to Participant’s country of residence.
If Participant is based in the EEA+, Data will be transferred from the EEA+ to
the Company based on the Company’s registration with the EU-U.S. and Swiss-U.S.
Privacy Shield Frameworks as set forth by the U.S. Department of Commerce
regarding the collection, use, and retention of Data transferred from the
European Union to the United States. The Company has certified to the Department
of Commerce that it adheres to the Privacy Shield Principles. The onward
transfer of Data from the Company to the Designated Broker or, as the case may
be, a different service provider of the Company is based solely on Participant’s
consent, as further described below.
If Participant is based outside of the EEA+, Data will be transferred from
Participant’s jurisdiction to the Company and onward from the Company to any of
its service providers based on Participant’s consent, as further described
below.
(e) Data Retention: The Company will hold and use the Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, securities and labor laws.
(f) Data Subject Rights: Participant may have a number of rights under data
privacy laws in Participant’s jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) object to the processing of Data for
8
        
        

--------------------------------------------------------------------------------



legitimate interests, (vi) restrict the portability of Data, (vii) lodge
complaints with competent authorities in Participant’s jurisdiction, and/or
(viii) receive a list with the names and addresses of any potential recipients
of Data. To receive additional information regarding these rights or to exercise
these rights, Participant can contact the Company’s data privacy officer at
data.privacy@intusurg.com.
(g) Necessary Disclosure of Personal Data. Participant understands that
providing the Company with Data is necessary for the performance of the
Agreement and that Participant’s refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
Participant’s ability to participate in the Plan.
(h) Voluntariness and Consequences of Consent Denial or Withdrawal:
Participation in the Plan is voluntary and Participant is providing the consents
herein on a voluntary basis. Participant understands that he or she may request
to stop the transfer and processing of the Data for purposes of participation in
the Plan and that Participant’s compensation from or

employment relationship with the Employer will not be affected. The only
consequence of refusing or withdrawing consent is that the Company would not be
able to allow Participant to participate in the Plan. Participant understands
that the Data will still be processed in relation to his or her employment or
service relationship and for record-keeping purposes. For more information on
the consequences of refusal to consent or withdrawal of consent, Participant
should contact the Company’s data privacy officer at data.privacy@intusurg.com.





Declaration of Consent. If Participant is based in the EEA+, by accepting the
RSUs and indicating consent by signing the Grant Notice or through the Company’s
online acceptance procedure, Participant explicitly declares his or her consent
to the onward transfer of Data by the Company to the Designated Broker or, as
the case may be, a different service provider of the Company in the U.S. as
described above.


If Participant is based outside of the EEA+, by accepting the RSUs and
indicating consent by signing the Grant Notice or through the Company’s online
acceptance procedure, Participant explicitly declares his or her consent to the
entirety of the Data processing operations described above including, without
limitation, the onward transfer of Data by the Company to the Designated Broker
or, as the case may be, a different service provider of the Company in the U.S.





3.8 Governing Law/Venue. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this
9
        
        

--------------------------------------------------------------------------------



Agreement, the parties hereby submit to and consent the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts.
3.9 Conformity to Applicable Law. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all applicable laws, including, without limitation, the provisions of the
U.S. Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the U.S. Securities and Exchange Commission, and any
other laws and regulations. Notwithstanding anything herein to the contrary, the
Plan shall be administered, and the RSUs are granted, only in such a manner as
to conform to such applicable law. To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to applicable law.
3.10 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.
3.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.12 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.13 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall create an employment or service relationship with, or confer upon
Participant any right to continue to serve as an employee or other service
provider of, the Company or any Affiliate, or shall interfere with or restrict
in any way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.
3.14 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
the Appendix and any other exhibit hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.
3.15 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
10
        
        

--------------------------------------------------------------------------------



notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
3.16 Language. Participant acknowledges that Participant is sufficiently
proficient in English or has consulted with an advisor who is sufficiently
proficient in English, so as to allow Participant to understand the terms and
conditions of this Agreement. If Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
3.17 Electronic Delivery and Acceptance. The Company may, in its sole discretion
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
3.18 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.19 Appendix. Notwithstanding any provisions in this Agreement, the RSUs shall
be subject to any additional terms and conditions for Participant’s country set
forth in the Appendix attached hereto. Moreover, if Participant relocates to one
of the countries included in the Appendix, the additional terms and conditions
for such country, if any, will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
3.20 Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
3.21 Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, including but not limited to the United
States, Participant’s country, the broker’s country and the country or countries
in which the Stock is listed, which may affect Participant’s ability, directly
or indirectly, to purchase or sell, or attempt to sell or otherwise dispose of
Shares, rights to Shares (e.g., RSUs), or rights linked to the value of Shares,
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable
jurisdiction(s)). Local insider trading laws and regulations prohibit the
cancellation or amendment of orders Participant placed before possessing the
inside information. Furthermore, Participant understands that he or she may be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a
11
        
        

--------------------------------------------------------------------------------



“need to know” basis) and (ii) “tipping” third parties by sharing with them
Company insider information, or otherwise causing third parties to buy or sell
Company securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may apply to Participant
under any applicable Company insider trading policy. Participant acknowledges
that it is Participant’s responsibility to comply with any applicable
restrictions, and Participant should speak to his or her personal advisor on
this matter.
3.22 Foreign Asset/Account Reporting Requirements. If Participant resides in a
country outside the United States, there may be certain foreign asset and/or
account reporting requirements which may affect Participant’s ability to acquire
or hold Shares or cash received from participating in the Plan (including from
any dividends paid on Shares) in a brokerage account or bank outside of
Participant’s country. Participant may be required to report such accounts,
assets or related transactions to the tax or other authorities in Participant’s
country. Participant may also be required to repatriate sale proceeds or other
funds received as a result of participating in the Plan to Participant’s country
within a certain time after receipt. It is Participant’s responsibility to
comply with such regulations and Participant should speak to his or her personal
legal advisor on this matter.
3.23 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs.
3.24 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
3.25 Deemed Acceptance of Agreement for Participants in the United States. In
the event Participant works and/or resides in the United States, unless
Participant notifies the Company within ten (10) calendar days following receipt
of the Grant Notice and this Agreement that Participant declines the Award,
Participant will be deemed to have accepted and agreed to the terms and
conditions of the Grant Notice, this Agreement and the Plan. Participant
acknowledges receipt of a copy of the Plan and represents that Participant is
familiar with the terms and provisions thereof, which are incorporated herein by
reference.
3.26 Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
* * * * *
12
        
        

--------------------------------------------------------------------------------





APPENDIX
TO THE AMENDED AND RESTATED
INTUITIVE SURGICAL, INC. 2010 INCENTIVE AWARD PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
FOR PARTICIPANTS OUTSIDE OF THE UNITED STATES
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Global Restricted Stock Unit Agreement (the “Agreement”) or the
Plan.
TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the Award
granted to Participant under the Plan if Participant works and/or resides in one
of the countries listed below. This Appendix forms part of the Agreement.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently residing and/or working, transfers employment and/or
residency to another country after the Grant Date, or is considered a resident
of another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to Participant.
NOTIFICATIONS
This Appendix also includes information regarding exchange control and certain
other issues which Participant should be award with respect to participation in
the Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of February 2020. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Participant not rely on the information in this Appendix as the
only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant vests in the RSUs and acquires Shares or sells Shares acquired under
the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her personal situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently residing and/or working, transfers employment
and/or residency to another country after the Grant Date, or is considered a
resident of another country for local law purposes, the information contained
herein may not be applicable to Participant in the same manner.


13
        
        

--------------------------------------------------------------------------------





AUSTRALIA
NOTIFICATIONS
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers of any amount.
The Australian bank assisting with the transaction will file the report for
Participant. If there is no Australian bank involved with the transfer,
Participant will have to file the report.
Securities Law Information. There are legal consequences associated with
participating in the Plan. Participant should ensure that Participant
understands these consequences before participating in the Plan. Any information
given by or on behalf of the Company is general information only. Participant
should obtain his or her own financial product advice from an independent person
who is licensed by the Australian Securities and Investments Commission (“ASIC”)
to give advice about participating in the Plan.
The grant of RSUs under the terms of the Plan and the Agreement does not require
disclosure under Corporations Act 2001 (Cth) (the “Corporations Act”). No
document provided to Participant in connection with his or her participation in
the Plan (including the Agreement):
•is a prospectus for purposes of the Corporations Act; or
•has been filed or reviewed by a regulatory in Australia (including ASIC).
Participant should not rely on any oral statements made in connection with his
or her participation in the Plan. Participant should rely only upon the
statements contained in the Agreement, including this Appendix, when considering
whether to participate in the Plan.
In the event that Shares are issued to Participant under the Plan, the value of
any Shares will be affected by the Australian/ United States Dollar exchange
rate, in addition to fluctuations in values caused by the fortunes of the
Company.
If Participant offers any Shares for sale to any person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. Participant should consult with his or her personal legal advisor prior to
making any such offer to ensure compliance with the applicable requirements.
AUSTRIA
NOTIFICATIONS
Exchange Control Information. Austrian residents who hold Shares obtained
through the Plan outside Austria may be required to submit reports to the
Austrian National Bank as follows: (i) on a quarterly basis if the value of the
Shares as of any given quarter meets or exceeds €30,000,000; and (ii) on an
annual basis if the value of the Shares as of December 31 meets or exceeds
€5,000,000. The quarterly
14
        
        

--------------------------------------------------------------------------------



reporting date is as of the last day of the respective quarter; the deadline for
filing the quarterly report is the 15th day of the month following the end of
the respective quarter. The deadline for filing the annual report is January 31
of the following year.
In addition, when the Shares are sold, Austrian residents may be required to
comply with certain exchange control obligations if the cash proceeds from the
sale are held outside Austria. If the transaction volume of all accounts abroad
meets or exceeds €10,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month.
BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Belgian residents are required to
report any securities (e.g., Shares acquired under the Plan) or bank account
(including any brokerage account) held outside Belgium on their annual tax
return. In a separate report, Belgian residents are required to provide the
National Bank of Belgium with the account details of any such foreign accounts
(including the account number, bank name and country in which such account was
opened). This report, as well as additional information on how to complete it,
can be found on the website of the National Bank of Belgium, www.nbb.be.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a financial intermediary, such as a bank or broker. If
the transaction is conducted through a Belgian financial intermediary, it may
withhold the stock exchange tax, but if the transaction is conducted through a
non-Belgian financial intermediary, the Belgian resident may need to report and
pay the stock exchange tax directly. The stock exchange tax likely will apply
when Shares acquired under the Plan are sold. Belgian residents should consult
with a personal tax or financial advisor for additional details on their
obligations with respect to the stock exchange tax.
CANADA
TERMS AND CONDITIONS
Form of Delivery. The following provision supplements Section 2.3 of the
Agreement:
Notwithstanding any discretion contained in the Plan and the Agreement, the RSUs
will not be settled in cash or a combination of cash and Shares. The RSUs will
be settled only in Shares.
Nature of Grant. The following provision replaces Section 2.2(b) of the
Agreement:
In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all RSUs granted under this Agreement which have not vested or do not vest
on or prior to the date on which such Termination of Service occurs, and
Participant’s rights in any such RSUs which are not so vested shall lapse and
expire.
For purposes of the RSUs, Participant’s Termination of Service will be deemed to
occur as of the date that is the earlier of (i) the date of Participant’s
termination, (ii) the date Participant receives notice of termination, or (iii)
the date Participant is no longer actively providing services and will not be
extended
15
        
        

--------------------------------------------------------------------------------



by any notice period (e.g., active service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
Canadian laws or the terms of Participant’s employment or service agreement, if
any), regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or providing services or the terms of his or her
employment or service agreement, if any; unless otherwise expressly provided in
this Agreement or determined by the Company, Participant’s right to vest in the
RSUs under the Plan, if any, will terminate as of such date; in the event that
the date the Participant is no longer actively providing services cannot be
reasonably determined under the terms of this Agreement and the Plan, the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services for purposes of his or her RSUs
(including whether Participant may still be considered to be providing services
while on a leave of absence). Notwithstanding the foregoing, if applicable
employment legislation explicitly requires continued vesting during a statutory
notice period, Participant’s right to vest in the RSUs, if any, will terminate
effective as of the last date of the minimum statutory notice period.
The following provisions apply to residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Consentement à la Langue Utilisée. Les parties reconnaissent avoir expressément
souhaité que la convention, ainsi que tous les documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés, directement ou
indirectement à la présente convention, soient rédigés en langue anglaise.
Data Privacy. The following provision supplements Section 3.7 of the Agreement:
Participant authorizes the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. Participant
further authorizes the Company, the Employer, any Affiliate, E*TRADE Financial
Services, Inc. and any other stock plan service provider as may be selected by
the Company from time to time to assist with the Plan, to disclose and discuss
the Plan with their advisors. Participant also authorizes the Company and the
Employer to record such information and to keep such information in
Participant’s employee file.
NOTIFICATIONS
Securities Law Information. The sale of Shares acquired under the Plan may not
take place in Canada. This requirement will be satisfied where the Shares are
sold by the designated broker under the Plan through the facilities of the U.S.
stock exchange on which the Shares are currently listed (i.e., the Nasdaq stock
market).
Foreign Asset/Account Reporting Information.  Canadian residents are required to
report their foreign specified property (e.g., Shares) on form T1135 (Foreign
Income Verification Statement) if the total cost of the foreign specified
property exceeds C$100,000 at any time in the year. The RSUs must be
reported—generally at a nil cost—if the C$100,000 threshold is exceeded because
of other foreign specific property held by Participant. The Shares acquired
under the Plan must be reported and their cost generally is the adjusted cost
base (“ACB”) of the Shares. The ACB ordinarily would equal the fair market value
of the Shares at the time of acquisition, but if such Canadian resident owns
other Shares, this ACB may have
16
        
        

--------------------------------------------------------------------------------



to be averaged with the ACB of the other shares. The form T1135 generally must
be filed by April 30 of the following year. Canadian residents should consult
with a personal advisor to ensure compliance with the applicable reporting
requirements.
CZECH REPUBLIC
NOTIFICATIONS
Exchange Control Information. The Czech National Bank may require Participant to
fulfill certain notification duties in relation to the Shares acquired or any
dividends paid on such shares, and the opening and maintenance of a foreign
account. However, because exchange control regulations change frequently and
without notice, Participant should consult his or her personal legal advisor
prior to the vesting to ensure compliance with current regulations. Participant
is solely responsible for ensuring compliance with exchange control laws in the
Czech Republic.
FINLAND
No country-specific provisions apply.
FRANCE
TERMS AND CONDITIONS
RSUs Not Tax-Qualified. The RSUs granted under this Agreement are not intended
to qualify for special tax and social security treatment pursuant to Sections L.
225-197-1 to L. 225-197-6 of the French Commercial Code, as amended.
Language Consent. By accepting the RSUs, Participant confirms having read and
understood the Plan and Agreement, including all terms and conditions included
therein, which were provided in the English language. Participant accepts the
terms of those documents accordingly.
En acceptant ces "RSUs", le Participant confirme avoir lu et compris le Plan et
Accord de, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. French residents holding cash or
securities (including Shares) outside of France or maintaining a foreign bank or
brokerage account (including accounts opened or closed during the tax year) must
declare such assets and accounts to the French tax authorities when filing an
annual tax return. Failure to comply could trigger significant penalties.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In the event
Participant makes or receives a payment in excess of this amount, he or she must
report the payment to Bundesbank electronically using the “General
17
        
        

--------------------------------------------------------------------------------



Statistics Reporting Portal” (“Allgemeines Meldeportal Statistik”) available via
Bundesbank’s website (www.bundesbank.de).
Foreign Asset/Account Reporting Information. If Participant’s acquisition of
Shares acquired under the Plan leads to a so-called qualified participation at
any point during the calendar year, Participant may need to report the
acquisition when Participant files his or her tax return for the relevant year.
A qualified participation is attained if (i) the value of the Shares acquired
exceeds €150,000 or (ii) in the unlikely event Participant holds Stock exceeding
10% of the Company’s total Stock. However, if the Stock is listed on a
recognized U.S. stock exchange and Participant owns less than 1% of the Company,
this requirement will not apply to Participant.
HONG KONG
TERMS AND CONDITIONS
Form of Delivery. The following provision supplements Section 2.3 of the
Agreement:
Notwithstanding any discretion contained in the Plan and the Agreement, the RSUs
will not be settled in cash or a combination of cash and Shares. The RSUs will
be settled only in Shares.
Restriction on Sale of Shares. Participant agrees not to sell any Shares that
are issued to Participant or Participant’s heirs prior to the six-month
anniversary of the Grant Date.
NOTIFICATIONS
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Participant is advised to
exercise caution in relation to the grant. If Participant has any questions
regarding the contents of this Agreement or the Plan, Participant should obtain
independent professional advice. Neither the grant of the RSUs nor the issuance
of Shares upon vesting of the RSUs constitutes a public offering of securities
under Hong Kong law and is available only to eligible employees and other
service providers of the Company, its Parent or Affiliates. This Agreement, the
Plan and other incidental communication materials distributed in connection with
the RSUs (i) have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong and (ii), are intended only for
the personal use of each eligible employee or other service provider of the
Company, its Parent or Affiliates and may not be distributed to any other
person.
IRELAND
NOTIFICATIONS
Director Notification Information. If Participant is a director, shadow director
or secretary of an Irish Affiliate and has a 1% or more shareholding interest in
the Company, he or she must notify the Irish Affiliate in writing upon receiving
or disposing of an interest in the Company (e.g., RSUs, Shares) or upon becoming
aware of the event giving rise to the notification requirement, or upon becoming
a director, shadow director or secretary if such an interest exists at that
time. This notification requirement also applies with respect to the interests
of a spouse or minor child (whose interests will be attributed to the director,
shadow director or secretary).
ISRAEL
18
        
        

--------------------------------------------------------------------------------



Israeli Sub-Plan. The RSUs are also subject to the Sub-Plan for Israeli
Participants (the "Sub-Plan"). The terms used herein shall have the meaning
ascribed to them in the Plan and the Sub-Plan. In the event of any conflict,
whether explicit or implied between the provisions of this Agreement and the
Sub-Plan, the provisions set out in the Sub-Plan shall prevail.
Designation. The RSUs are intended to be subject to the Capital Gains Route
under Section 102 of the Israeli Income Tax Ordinance [New Version] - 1961 (the
“Ordinance” and the "Capital Gains Route"), subject to compliance with the
requirements under Section 102 of the Ordinance and any rules or regulations
thereunder, including the execution of this Agreement and the acknowledgments
included below. However, in the event the RSUs do not meet the requirements of
Section 102 of the Ordinance, such RSUs and the underlying Shares shall not
qualify for the favorable tax treatment under the Capital Gains Route.
The Company makes no representations or guarantees that the RSUs will qualify
for favorable tax treatment and will not be liable or responsible if favorable
tax treatment is not available under Section 102 of the Ordinance.
The Trustee. The RSUs and the Shares issued upon settlement of such RSUs and/or
any additional rights, including without limitation any right to receive any
dividends or any shares received as a result of an adjustment made under the
Plan, that may be granted in connection with the RSUs (the “Additional Rights”)
shall be issued to or controlled by the Trustee for the benefit of the
Participant under the provisions of the Capital Gains Route for at least the
period stated in Section 102 of the Ordinance and the Income Tax Rules (Tax
Benefits in Share Issuance to Employees) 5763-2003 (the “Rules”). In accordance
with the requirements of Section 102 of the Ordinance and the Capital Gains
Route, the Participant shall not sell nor transfer from the Trustee the Shares
or Additional Rights until the end of the required the period of time required
under Section 102 of the Ordinance or any shorter period of time determined by
the Israeli The Authority (the “Holding Period”). Notwithstanding the above, if
any such sale or transfer occurs before the end of the required Holding Period,
the sanctions under Section 102 of the Ordinance shall apply to and shall be
borne by the Participant.
Any fees associated with any vesting, sale, transfer or any act in relation to
the RSUs shall be borne by the Participant and the Trustee and/or the Company
and/or any Subsidiary shall be entitled to withhold or deduct such fees from
payments otherwise due to/from the Company or an Subsidiary or the Trustee.
Taxes. Any and all taxes due in relation to the RSUs and the underlying Shares,
including, but not limited to, the grant of the RSUs and/or the vesting,
transfer, waiver, or expiration of RSUs and/or underlying Shares, and/or the
sale of underlying Shares, shall be borne solely by the Participant, and in the
event of death, by the Participant’s heirs. The Company, any Subsidiary, the
Trustee or anyone on their behalf shall not be required to bear the
aforementioned tax, directly or indirectly, nor shall they be required to gross
up such tax in the Participant’s salary or remuneration. The Company and/or any
Subsidiary and/or the Trustee shall withhold taxes according to the requirements
under the applicable laws, rules, and regulations, including withholding taxes
at source. Furthermore, the Participant hereby agree to indemnify the Company
and/or any Subsidiary and/or the Trustee and hold them harmless against and from
any
19
        
        

--------------------------------------------------------------------------------



and all liability for any such tax or interest or penalty thereon, including
without limitation, liabilities relating to the necessity to withhold, or to
have withheld, any such tax from any payment made to him. The Company and/or any
Subsidiary and/or the Trustee, to the extent permitted by law, shall have the
right to deduct from any payment otherwise due to the Participant or from
proceeds of the sale of the Shares an amount equal to any Taxes required by law
to be withheld with respect to the Shares. The Participant will pay to the
Company, any subsidiary or the Trustee any amount of taxes that the Company or
any Subsidiary or the Trustee may be required to withhold with respect to the
Shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver the Shares if the Participant fail to comply with his
obligations in connection with the taxes as described in this section.
Additional Covenants and Undertakings. The Participant must sign a consent
letter, which will be provided to the Participant separately, confirming that:
(i) The Participant is familiar with and understands the provisions of Section
102 of the Ordinance and any associated rules or regulations in general, and the
tax arrangement under the Capital Gains Route in particular, and agrees to
comply with such provisions, as amended from time to time; (ii) The Participant
agrees that the RSUs and the Shares that may be issued in connection with the
RSUs will be held or controlled by a trustee for at least the duration of the
Holding Period, as determined in Section 102 of the Ordinance under the Capital
Gains Route; (iii) The Participant agrees to the provisions of the trust deed
signed between the Company and/or the Subsidiary and the Trustee attached
hereto; (iv) The Participant acknowledges that releasing of the Shares from
trust, or any sale of the Shares prior to the termination of the Holding Period
constitutes a violation of the terms of Section 102 of the Ordinance and agree
to bear the relevant sanctions; (v) The Participant authorizes the Company
and/or his/her employer to provide the Trustee with any information required for
the purpose of administrating the grant of the RSUs, including without
limitation information about his/her RSUs, income tax rates, salary bank
account, contact details and identification number and any reasonable
information required by the Trustee; (vi) The Participant declares that he/she
is a resident of the state of Israel for tax purposes and agree to notify the
Company upon any change in the residence address and acknowledge that if he/she
ceases to be an Israeli resident or if his/her engagement with the Company or
any Subsidiary is terminated, the RSUs and underlying Shares shall remain
subject to Section 102 of the Ordinance, the trust agreement, the Plan and grant
documents; (vii) The Participant acknowledges, understands and agrees that the
RSUs are an extraordinary, one-time benefit granted to the Participant, and does
not create any contractual or other right to receive a future grant of RSUs.
Security Exemption. The Company has obtained an exemption from the requirement
to file a prospectus in Israel in respect to the offer of the RSUs. Copies of
the Plan and Form S-8 registration statement for the Plan filed with the U.S.
Securities and Exchange Commission are available, free of charge, upon request
from the local human resources department.
ITALY
20
        
        

--------------------------------------------------------------------------------



TERMS AND CONDITIONS
Plan Document Acknowledgment. By accepting the RSUs, Participant acknowledges
that he or she has received a copy of the Plan, the Grant Notice, the Agreement
(including this Appendix) and has reviewed the Plan and the Agreement (including
this Appendix) in their entirety and fully accepts all provisions thereof.
Participant further acknowledges that he or she has read and specifically and
expressly approves the Grant Notice and the following provisions of the
Agreement: (i) Section 2.1: Award of RSUs; (ii) Section 2.2: Vesting of RSUs;
(iii) Section 2.3: Distribution or Payment of RSUs; (iv) Section 2.4:
Restrictions on Issuance / Compliance with Law; (v) Section 2.5: Tax
Withholding; (vi) Section 2.6: Nature of Grant; (vii) Section 2.7: Rights as
Stockholder; (viii) Section 3.2: RSUs Not Transferable; (ix) Section 3.7: Data
Privacy Information and Consent; (x) Section 3.8: Governing Law/Venue; (xi)
Section 3.10: Amendment, Suspension and Termination; (xii) Section 3.17:
Electronic Delivery and Acceptance; (xiii) Section 3.18: Agreement Severable;
(xiv) Section 3.20: Imposition of Other Requirements; (xv) Section 3.21: Insider
Trading Restrictions/Market Abuse Laws; and (xvi) Section 3.26: Waiver.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (e.g., cash, Shares or
RSUs) which may generate income taxable in Italy are required to report such
assets on their annual tax returns or on a special form if no tax return is due.
The same reporting duties apply to Italian residents who are beneficial owners
of the foreign financial assets pursuant to Italian money laundering provisions,
even if they do not directly hold the foreign asset abroad. Participant should
consult his or her personal legal advisor to ensure compliance with applicable
reporting requirements.
Foreign Asset Tax Information. The value of financial assets held outside of
Italy (including Shares acquired under the Plan) by Italian residents is subject
to a foreign asset tax. The taxable amount will be the fair market value of the
financial assets assessed at the end of the calendar year.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Details of any assets held outside
Japan on an annual basis as of December 31 (including Shares acquired under the
Plan) must be reported to the tax authorities, to the extent such assets have a
total net fair market value exceeding ¥50,000,000. Such report is due by March
15 each year. Participant should consult with his or her personal tax advisor to
determine if the reporting obligation applies to Participant and whether
Participant will be required to include details of Participant’s outstanding
RSUs, as well as Shares, in the report.
KOREA
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts in
June of the immediately following year if the monthly balance of such accounts
exceeds KRW 500 million (or an equivalent amount in foreign currency) on any
month-end date during a calendar year. Participant is responsible for complying
with this reporting obligation and should consult with his or her personal tax
advisor to determine how to value Participant’s foreign
21
        
        

--------------------------------------------------------------------------------



accounts for such purposes and whether Participant is required to file a report
with respect to such accounts.
MEXICO
TERMS AND CONDITIONS
No Entitlement for Claims or Compensation. The following section supplements
Section 2.6 of the Agreement:
Modification. By accepting the Award, Participant understands and agrees that
any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The Award the Company is making under the Plan is unilateral
and discretionary and, therefore, the Company reserves the absolute right to
amend it and discontinue it at any time without any liability.
The Company, with registered offices at 1266 Kifer Road, Sunnyvale, CA 94086, is
solely responsible for the administration of the Plan, and participation in the
Plan and the grant of the Award do not, in any way, establish an employment
relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and the sole employer is
a Mexican or other Affiliate, nor does it establish any rights between
Participant and the Employer.
Plan Document Acknowledgment. By accepting the Award, Participant acknowledges
that he or she has received copies of the Plan, has reviewed the Plan, Grant
Notice and the Agreement in their entirety, and fully understand and accept all
provisions of the Plan, Grant Notice and the Agreement.
In addition, Participant further acknowledges that he or she has read and
specifically and expressly approves the terms and conditions in Section 2.6 of
the Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; and (iii) participation in the Plan is voluntary.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of his or her participation in the Plan and therefore grant a full
and broad release to the Employer, the Company and any Affiliate with respect to
any claim that may arise under the Plan or the Agreement.


Spanish Translation
22
        
        

--------------------------------------------------------------------------------



Ausencia de derechos de reclamación o compensación: Estas especificaciones
complementan la Sección 2.6 del Contrato.
Moficaciones: Al aceptar el Premio, el Participante reconoce y acepta que
cualquier modificación al Plan o al Convenio o la terminación del mismo no
significará una modifiación o detrimento en los términos y condiciones de su
relación de trabajo.
Establecimiento de la Política. El Premio que la Empresa está haciendo por medio
del Plan es unilateral y discesional, por tal motivo, la Empresa se reserva el
derecho de modificarlo o cancelarlo sin responsabilidad alguna hacia Usted.
La Empresa, con domicilio registrado en 1266 Kifer Road, Sunnyvale, Ca, 94086,
es la única responsable para la administración de Plan y que su participación en
los Plan y adquisición de acciones no constituye una relación de trabajo entre
la Empresa y el Participante, toda vez que su participación en el Plan es
totalmente en base a una relación comercial y que el patrón del Participante es
una sociedad Mexicana, afiliada o no a la Empresa. El Plan no establece derechos
entre el Participante y su patrón.
Reconicimiento de los Términos y Condiciones. Al aceptar el Premio, el
Participante reconoce que ha recibido una copia del Plan, que ha revisado el
Plan y la Notificación de la Entrega y el Convenio completos y reconoce y aepta
todas y cada una de las condicioines del Plan, el Aviso de Entrega y el
Convenio.
Aunado a lo anterior, el Participante reconoce que ha leído y específicamente
aprueba los términos y condiciones descritas en el punto 2.6 del Convenio, el
cual establece que (i) La participación en el Plan no constituye un derecho
adquirido, (ii) El plan y la participación en dicho Plan son ofrecidos por la
Empresa en forma totalmente discrecional; y, que (iii) la participación es
voluntaria.
Por último, el Participante declara que no se reserva acción legal ni derecho
alguno qué hacer valer en contra de la Empresa por ninguna compensación o daño
derivado de su participación en el Plan; y por tal motivo en este acto otorga a
favor de su patrón, la Empresa y cualquier empresa relacionada, el más amplio
finiquito que en derecho corresponda en virtud de cualquier reclamación que
pudiera surgir con motivo del Plan o el Convenio.
NETHERLANDS
No country-specific provisions apply.
NORWAY


No country-specific provisions apply.


SINGAPORE
23
        
        

--------------------------------------------------------------------------------



TERMS AND CONDITIONS
Restriction on Sale and Transferability. Participant hereby agrees that any
Shares acquired under the Plan will not be offered for sale in Singapore prior
to the six-month anniversary of the Grant Date, unless such sale or offer is
made pursuant to one or more exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the Securities and Futures Act (Chapter 289,
2006 Ed.) (the “SFA”).
Securities Law Information. The grant of RSUs under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
SFA, on which basis it is exempt from the prospectus and registration
requirements and is not made with a view to the underlying Shares being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Requirement. If Participant is
the Chief Executive Officer (“CEO”) or a director (including an alternate,
substitute or shadow director) of a Singapore Affiliate, Participant must notify
the Singapore Affiliate in writing of an interest (e.g., RSUs, Shares, etc.) in
the Company or any Affiliate within two business days of (i) acquiring or
disposing of such interest, (ii) any change in a previously disclosed interest
(e.g., sale of Shares), or (iii) becoming the CEO or a director.
SLOVAK REPUBLIC
No country-specific provisions apply.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. This provision supplements Section 2.6 of the Agreement:
By accepting the RSUs, Participant consents to participation in the Plan and
acknowledges that he or she has received a copy of the Plan. Participant
understands that the Company has unilaterally, gratuitously and discretionally
decided to grant RSUs under the Plan to individuals who may be employees of the
Company or of a Parent or Affiliate throughout the world. This decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not bind the Company or any Parent or Affiliate other than
as expressly set forth in the Agreement. Consequently, Participant understands
that the RSUs are granted on the assumption and condition that the RSUs and any
Shares acquired under the Plan are not part of any employment or service
contract (either with the Company or with any Parent or Affiliate) and shall not
be considered a mandatory benefit or salary for any purpose (including severance
compensation) or any other right whatsoever. Further, Participant understands
and agrees that, unless otherwise expressly provided for by the Company or set
forth in the Plan or the Agreement, the RSUs will be cancelled without
entitlement to any Shares underlying the RSUs if Participant incurs a
Termination of Service, for any reason, including, but not limited to:
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, or under Article
10.3 of Royal Decree 1382/1985.
In addition, Participant understands that this grant would not be made to
Participant but for the assumptions and conditions referred to above; thus,
Participant acknowledges and freely accepts that,
24
        
        

--------------------------------------------------------------------------------



should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of, or right to, the RSUs shall be
null and void.
NOTIFICATIONS
Exchange Control Information. Participant must declare the acquisition of Shares
to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”) for
statistical purposes. Participant also must declare the ownership of any Shares
each January while the Shares are owned. In addition, if the amount of Shares
acquired or sold exceeds €1,502,530 (or if Participant holds 10% or more of the
share capital of the Company or such other amount that would entitle Participant
to join the Company’s board of directors), the declaration must be filed also
within one month of the acquisition or sale, as applicable.
In addition, Participant may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Securities Law Information. The grant of RSUs described in the Agreement does
not qualify under Spanish regulations as a security. No “offer of securities to
the public,” as defined under Spanish law, has taken place or will take place in
the Spanish territory in connection with the grant of the RSUs. The Agreement
has not been, nor will it be, registered with the Comisión Nacional del Mercado
de Valores, and does not constitute a public offering or prospectus.
Foreign Asset and Account Reporting Information. To the extent that Participant
holds rights or assets (e.g., cash or Shares held in a bank or brokerage
account) outside of Spain with a value in excess of €50,000 per type of right or
asset as of December 31 each year (or at any time during the year in which
Participant sells or disposes of such rights or assets), Participant is required
to report information on such rights and assets on his or her tax return for
such year. After such rights or assets are initially reported, the reporting
obligation will only apply for subsequent years if the value of any previously
reported rights or assets increases by more than €20,000. Participant should
consult with his or her personal tax advisor to ensure compliance with
applicable reporting requirements.
SWEDEN
TERMS AND CONDITIONS
Tax Withholding. This provision supplements Section 2.5 of the Agreement:
Without limiting the Company’s and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 2.5 of the
Agreement, in accepting the RSUs, Participant authorizes the Company and/or the
Employer to sell or withhold Shares otherwise deliverable to Participant upon
vesting to satisfy Tax-Related Items, regardless of whether the Company and/or
the Employer have an obligation to withhold such Tax-Related Items.
SWITZERLAND
25
        
        

--------------------------------------------------------------------------------



NOTIFICATIONS
Securities Law Information. Neither the Agreement nor any materials relating to
the RSUs (i) constitutes a prospectus according to articles 35 et seq. of the
Swiss Federal Act on Financial Services (“FinSA”), (ii) may be publicly
distributed or otherwise made publicly available in Switzerland to any person
other than an employee of the Company, or (iii) has been or will be filed with,
approved or supervised by any Swiss reviewing body according to article 51 of
FinSA or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority (FINMA).
TAIWAN
NOTIFICATIONS
Securities Law Information. The offer of participation in the Plan is available
only for employees or service providers of the Company and any Parent or
Affiliate. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.


Exchange Control Information. The acquisition or conversion of foreign currency
and the remittance of such amounts (including proceeds from the sale of Shares)
to Taiwan may trigger certain annual or periodic exchange control reporting. If
the transaction amount is TWD500,000 or more in a single transaction,
Participant may be required to submit a Foreign Exchange Transaction Form and
provide supporting documentation to the satisfaction of the remitting bank.
Participant should consult his or her personal legal advisor to ensure
compliance with applicable exchange control laws in Taiwan.
UNITED KINGDOM
TERMS AND CONDITIONS
Tax Withholding. This provision supplements Section 2.5 of the Agreement:
Without limitation to Section 2.5 of the Agreement, Participant hereby agrees
that he or she is liable for any Tax-Related Items related to his or her
participation in the Plan and hereby covenants to pay such Tax-Related Items, as
and when requested by the Company or (if different) the Employer or by Her
Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority).  Participant also hereby agrees to indemnify and keep
indemnified the Company and (if different) the Employer against any Tax-Related
Items that they are required to pay or withhold or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority) on Participant’s
behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant understands that the foregoing provision will not apply. Instead,
any Tax-Related Items not collected or paid may constitute a benefit to
Participant on which additional income tax and National Insurance Contributions
(“NICs”) may be payable. Participant understands that he or she will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company and/or the Employer (as appropriate) the amount of any employee NICs due
on this additional benefit, which can be recovered by any means set out in the
Agreement.
26
        
        